DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022 has been entered.
Status of Claims
3.	Claims 7 and 14-17 are pending.  Claims 7 and 14-16 encompass Applicant’s elected species and are under examination.  Claims 7 and 14-16 are rejected.  Claim 17 does not encompass the elected species and is withdrawn.  
Response to Amendment
4.	The amendments filed on April 14, 2022 have been fully considered.  
5.	The amendments are sufficient to overcome the 35 USC 112(a) enablement rejection.  This ground of rejection is withdrawn.
6.	The amendments are not sufficient to overcome the 35 USC 102 rejection over US 9,447,099.  This rejection is maintained.  Below are responses to Applicant’s remarks.
	The claims were previously rejected as being anticipated by US 9,447,099.  The reference teaches the compound of 
    PNG
    media_image1.png
    219
    240
    media_image1.png
    Greyscale
 in a method for treating depression.  This compound is within the scope of the present claims.
	Applicants argue that the claims, directed to a method for treatment of autism, “which is a developmental disorder and apparently does not read on depression that is a psychological disorder characterized by, for example, a mental state of sad and anxious mood and loss of interest in physical activities.”  This argument has been considered, however, it is not found to be persuasive.  The state of the art recognizes that depression is a symptom that is often comorbid with autism.  See reference of Golubchik et al.  The specification of the present application discloses that treatment includes the alleviation of symptoms.  Page 6.  Thus, the treatment of depression alleviates a symptom of autism.  As such, the prior art reference that teaches the treatment of depression also teaches the treatment of autism.
	For the reasons provided above, the 35 USC 102 rejection is maintained.  Claims 7 and 14-16 remain rejected.
7.	A new ground of rejection is set forth in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 7 and 14-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claims have been amended to a method of treating autism using compounds of formula (I) 
    PNG
    media_image2.png
    182
    253
    media_image2.png
    Greyscale
 or formula (II) 
    PNG
    media_image3.png
    171
    283
    media_image3.png
    Greyscale
.  The original disclosure is directed to a method of treating intellectual disabilities which
“
    PNG
    media_image4.png
    124
    661
    media_image4.png
    Greyscale
” – specification page 2.  The disclosure does not generically claim or contemplate the treatment of autism using compounds of formula (I) or formula (II).  The specification contains an in vivo example for cognition using compound of structure II-a:  
    PNG
    media_image5.png
    92
    254
    media_image5.png
    Greyscale
 which is an animal model of ASD (autism).  This disclosure does not support the claimed amendment to the genus of treating autism using compounds of formula (I) or formula (II).  For this reason, the claim amendments introduce new matter.  Appropriate correction is requested.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626